USCA11 Case: 20-13628     Date Filed: 07/01/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13628
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MARK CHRISTOPHER MENENDEZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 1:19-cr-00035-AW-GRJ-1
                   ____________________
USCA11 Case: 20-13628         Date Filed: 07/01/2022      Page: 2 of 10




2                       Opinion of the Court                   20-13628


Before JORDAN, NEWSOM, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Mark Menendez appeals his conviction after pleading guilty
to possession with intent to distribute methamphetamine, in viola-
tion of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). On appeal, Menendez
challenges the district court’s denial of his motion to suppress evi-
dence: drugs seized during a traffic stop. No reversible error has
been shown; we affirm.
                                       I.
       On 3 April 2019, Deputy Stephenson and Deputy Diaz (of-
ficers with the Alachua County Sheriff’s Office and members of the
highway interdiction drug task force) were on patrol on I-75 in Ala-
chua County, Florida. Each officer had parked his patrol vehicle in
the median. Sergeant Spradley (an officer with the Columbia
County Sheriff’s Office’s drug task force) drove past Deputies Ste-
phenson and Diaz. Sergeant Spradley contacted Deputy Stephen-
son and reported that he had moments before observed a silver
Nissan Altima speeding, following too closely, and engaging in sus-
picious behavior.
      Deputy Stephenson pulled ahead in traffic to catch up with
the Nissan identified by Sergeant Spradley. When Deputy Ste-
phenson first approached the Nissan, the Nissan appeared to be fol-
lowing too closely to the car in front of it: a violation of Florida law.
Deputy Stephenson then observed the Nissan “slow down
USCA11 Case: 20-13628        Date Filed: 07/01/2022     Page: 3 of 10




20-13628               Opinion of the Court                         3

dramatically” and saw that the car’s occupants seemed extremely
nervous. Deputy Stephenson activated his blue lights and initiated
a traffic stop.
       After the Nissan pulled over, Deputy Stephenson identified
the Nissan’s driver as Menendez and the front-seat passenger as
Ronny Lewis. When asked for his license, Menendez responded
that he did not have one. Deputy Stephenson told Menendez that
-- absent other issues -- he would likely just issue a warning for the
suspended driver’s license and traffic violations. Deputy Stephen-
son instructed Menendez to exit the Nissan and to stand in front of
the patrol vehicle.
        Deputy Stephenson then spoke with Lewis. Lewis said he
had rented the Nissan but had no rental agreement. About his
travel plans, Lewis said he and Menendez had been visiting some
girls in Ocala. Deputy Stephenson testified that Lewis was “ex-
tremely nervous” and appeared to be under the influence of drugs.
While Deputy Stephenson was speaking to Lewis, Deputy Diaz ar-
rived on the scene.
       Deputy Stephenson returned to his patrol vehicle and began
to prepare a warning citation. As Deputy Stephenson filled out the
warning form, he asked Menendez about his travel plans. Menen-
dez responded that he and Lewis had been in Orlando, stopped
briefly in Ocala to meet with a girl and were heading back to
Gainesville: a response Deputy Stephenson perceived as incon-
sistent with Lewis’s answer. During this interaction, Menendez
USCA11 Case: 20-13628         Date Filed: 07/01/2022      Page: 4 of 10




4                       Opinion of the Court                   20-13628

appeared nervous, avoided eye contact, was “fidgeting around,”
and kept looking back toward the Nissan.
       Deputy Stephenson then asked Menendez whether drugs
were in the Nissan. Menendez did not respond verbally, but ap-
peared even more nervous. Menendez then refused to consent to
a search of the Nissan.
       At that point, Deputy Diaz prepared to conduct a dog sniff
of the exterior of the Nissan. Deputy Diaz instructed Lewis to exit
the Nissan, and then Diaz went to get his police dog out of his pa-
trol vehicle.
       As Deputy Diaz was retrieving his police dog, Deputy Ste-
phenson saw Menendez make a furtive movement, moving his
right arm out of view and toward his right side. Concerned that
Menendez might be reaching for a weapon, Deputy Stephenson
conducted a pat-down search of Menendez. During the pat-down
search, Deputy Stephenson felt a rock-like substance in Menen-
dez’s right pocket: an object Deputy Stephenson believed to be
methamphetamine.
       Deputy Stephenson seized a baggie of methamphetamine
from Menendez’s pocket. Deputy Diaz returned his police dog to
his patrol car; no dog sniff was conducted. The officers searched
the Nissan and found almost 200 grams of methamphetamine.
       Menendez later moved to suppress the drugs seized during
the traffic stop. In pertinent part, Menendez challenged the lawful-
ness of the initial traffic stop and the lawfulness of the traffic stop’s
USCA11 Case: 20-13628          Date Filed: 07/01/2022        Page: 5 of 10




20-13628                 Opinion of the Court                             5

duration.1 Following a suppression hearing, the district court de-
nied Menendez’s motion.
       Menendez entered a conditional guilty plea, reserving his
right to appeal the district court’s denial of his motion to suppress.
The district court sentenced Menendez to 120 months’ imprison-
ment followed by 10 years’ supervised release.
                                        II.
       We review the district court’s denial of “a motion to sup-
press evidence under a mixed standard, reviewing the court’s find-
ings of fact for clear error and the application of law to those facts
de novo, construing the facts in the light most favorable to the pre-
vailing party below.” See United States v. Pierre, 825 F.3d 1183,
1191 (11th Cir. 2016). We review de novo a district court’s deter-
minations about reasonable suspicion and probable cause. See Or-
nelas v. United States, 517 U.S. 690, 699 (1996).
       A. Traffic Stop
       Consistent with the Fourth Amendment, a police officer
may conduct a brief investigative traffic stop when the officer has
“a particularized and objective basis for suspecting the particular
person stopped of criminal activity.” Navarette v. California, 572
U.S. 393, 396 (2014). “Even minor traffic violations qualify as

1 Menendez also challenged the lawfulness of the pat-down search. Because
Menendez raises no challenge to the pat-down search on appeal, that issue is
abandoned. See United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir.
2003).
USCA11 Case: 20-13628       Date Filed: 07/01/2022     Page: 6 of 10




6                      Opinion of the Court                20-13628

criminal activity.” United States v. Campbell, 26 F.4th 860, 880
(11th Cir. 2022) (en banc). Reasonable suspicion is determined
based on the totality of the circumstances, including “both the con-
tent of information possessed by police and its degree of reliabil-
ity.” Navarette, 572 U.S. at 397. In deciding whether reasonable
suspicion existed at the pertinent time, we consider whether rea-
sonable suspicion existed objectively under the circumstances. See
United States v. Nunez, 455 F.3d 1223, 1226 (11th Cir. 2006). An
officer’s subjective motivations are immaterial to whether a traffic
stop is reasonable under the Fourth Amendment. Whren v. United
States, 517 U.S. 806, 813 (1996).
       Police may rely “on their own experience and specialized
training to make inferences from and deductions” about the infor-
mation before them, and we “give due weight to the officer’s expe-
rience” when examining the totality of the circumstances. See
United States v. Lindsey, 482 F.3d 1285, 1290-91 (11th Cir. 2007);
United States v. Briggman, 931 F.2d 705, 709 (11th Cir. 1991). Rea-
sonable suspicion need not be based solely on an officer’s personal
observations; information supplied by a third person may also give
rise to reasonable suspicion justifying an investigatory stop if the
information bears “sufficient indicia of reliability.” Navarette, 572
U.S. at 397.
      The totality of the circumstances involved in this case,
viewed in the light most favorable to the government, gave rise to
reasonable suspicion justifying a traffic stop. Deputy Stephenson
was entitled to rely on Sergeant Spradley’s contemporaneous
USCA11 Case: 20-13628            Date Filed: 07/01/2022         Page: 7 of 10




20-13628                   Opinion of the Court                               7

report that he had just observed the Nissan speeding and following
too closely: a tip that bore sufficient indicia of reliability. Deputy
Stephenson then personally observed the Nissan commit what
Deputy Stephenson perceived -- based on his experience and train-
ing -- as a traffic violation under Florida law by following too
closely the car in front of it. 2
        During his testimony at the suppression hearing, Menendez
disputed that he was following too closely. When testimonies are
in direct conflict, the district court’s “choice of whom to believe is
conclusive on the appellate court unless the judge credits exceed-
ingly improbable testimony,” or its credibility determination is
“contrary to the laws of nature, or is so inconsistent or improbable
on its face that no reasonable factfinder could accept it.” United
States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002) (empha-
sis in original). Here, the district court heard testimony from both
Deputy Stephenson and from Menendez and found Deputy Ste-
phenson’s testimony credible. The dashcam video of the traffic
stop does not contradict obviously Deputy Stephenson’s version of
the events. Nor is Deputy Stephenson’s testimony “contrary to the
laws of nature” or otherwise “inconsistent or improbable on its




2 Under Florida law, “[t]he driver of a motor vehicle shall not follow another
vehicle more closely than is reasonable and prudent, having due regard for the
speed of such vehicles and the traffic upon, and the condition of, the highway.”
Fla. Stat. § 316.0895(1).
USCA11 Case: 20-13628        Date Filed: 07/01/2022     Page: 8 of 10




8                      Opinion of the Court                 20-13628

face.” Accordingly, we defer to the district court’s credibility find-
ing.
        Given the totality of the circumstances presented, reasona-
ble suspicion existed to believe that Menendez had committed a
traffic violation. The district court committed no error in deter-
mining that the traffic stop was lawful.
       B. Duration of Traffic Stop
       Menendez contends that Deputy Stephenson prolonged un-
lawfully the duration of the traffic stop by asking questions about
Menendez’s travel plans and by asking about possible contraband
in the Nissan: questions Menendez says were unrelated to the pur-
pose of the stop.
        Even when reasonable suspicion exists to make a traffic stop,
police do not have “unfettered authority to detain a person indefi-
nitely.” Campbell, 26 F.4th at 881. A traffic stop “is unlawfully
prolonged when an officer, without reasonable suspicion, diverts
from the stop’s purpose and adds time to the stop in order to inves-
tigate other crimes.” Id. at 884. The purpose of the traffic stop
includes addressing the traffic violation that prompted the stop and
attending to “related safety concerns.” Rodriguez v. United States,
575 U.S. 348, 354 (2015). An officer’s mission during a traffic stop
includes “ordinary inquiries incident to the traffic stop” such as
“checking the driver’s license, determining whether there are out-
standing warrants against the driver, and inspecting the automo-
bile’s registration and proof of insurance.” Id. (brackets omitted).
USCA11 Case: 20-13628       Date Filed: 07/01/2022     Page: 9 of 10




20-13628               Opinion of the Court                        9

        Considering the totality of the circumstances, we cannot
conclude that Deputy Stephenson prolonged unlawfully the traffic
stop. Deputy Stephenson’s first set of questions about the men’s
travel plans -- asked while Deputy Stephenson was still completing
the written warning form -- constituted “ordinary inquiries” related
to the traffic stop. See Campbell, 26 F.4th at 885 (“Generally speak-
ing, questions about travel plans are ordinary inquiries incident to
a traffic stop.”).
        As Deputy Stephenson performed routine traffic-related
tasks, he and Deputy Diaz observed conduct giving rise to reason-
able suspicion of criminal activity beyond the traffic infraction.
Menendez and Lewis both exhibited extreme nervousness, even af-
ter being told that Menendez would be given only a warning ticket.
See Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (“[N]ervous, eva-
sive behavior is a pertinent factor in determining reasonable suspi-
cion.”); United States v. Simms, 385 F.3d 1347, 1350, 1354-55 (11th
Cir. 2004) (concluding that reasonable suspicion existed to prolong
a traffic stop in part because the driver “continued to appear very
nervous even after being told he was only getting a warning cita-
tion”). Menendez had no valid driver’s license; and, although
Lewis said he had rented the Nissan, he had no rental agreement.
The two men also gave inconsistent answers about their travel
plans, were coming from a source city for narcotics, and were trav-
eling along a known drug-trafficking corridor. See United States v.
Holt, 777 F.3d 1234, 1257 (11th Cir. 2015) (concluding that the cir-
cumstances gave rise to reasonable suspicion when the driver
USCA11 Case: 20-13628       Date Filed: 07/01/2022    Page: 10 of 10




10                     Opinion of the Court                20-13628

refused to make eye contact, had shaking hands, and when the
driver and passenger provided inconsistent statements about their
recent travel); United States v. Harris, 928 F.2d 1113, 1117 (11th
Cir. 1991) (determining that reasonable suspicion existed when the
driver was driving a rental car, had a restricted license, was “shak-
ing” and acting “extremely nervous”, and gave conflicting re-
sponses about where he had been); see also Wardlow, 528 U.S. at
124 (explaining that a person’s presence in a high crime area is
“among the relevant contextual considerations” in evaluating rea-
sonable suspicion).
        The totality of these circumstances gave rise to reasonable
suspicion that Menendez was involved in criminal activity beyond
the initial traffic violation. Because reasonable suspicion existed
when Deputy Stephenson asked additional questions about possi-
ble contraband (questions aimed at investigating criminal activity
beyond a traffic infraction), those questions did not prolong unlaw-
fully the traffic stop.
       The district court committed no error in denying Menen-
dez’s motion to suppress. We affirm Menendez’s conviction.
      AFFIRMED.